Citation Nr: 0903278	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sarcoidosis and restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1977 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Atlanta, Georgia which denied service connection for a left 
knee disorder and granted service connection for sarcoidosis 
and restrictive lung disease, for which an initial 10 percent 
evaluation was assigned.

In June 2008, the veteran testified at a hearing held in 
Washington D.C. over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entirety of the appeal period extending from 
April 1, 2004, the evidence reflects that the veteran's 
diagnosed sarcoidosis and restrictive lung disease has 
required the use of chronic low dose (maintenance) or 
intermittent corticosteroids.  

2.  For the entirety of the appeal period extending from 
April 1, 2004, the evidence reflects that the veteran's 
diagnosed sarcoidosis and restrictive lung disease has not 
been productive of pulmonary involvement with persistent 
symptoms requiring systemic high dose (therapeutic) 
corticosteroids for control.

3.  For the entirety of the appeal period extending from 
April 1, 2004, the evidence reflects that the veteran's 
diagnosed sarcoidosis and restrictive lung disease has not 
been productive of pulmonary function test results showing 
FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 
percent, DLCO (SB) of 40 to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), nor has the condition required at 
least monthly visits to a physician for care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for assignment of an initial rating of 30 
percent have been met for the entirety of the appeal period 
extending from April 1, 2004, forward.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 
6846 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the file the veteran's service treatment 
records and all identified and available post-service 
records.  The veteran, in 2003 2006, was also afforded 
examinations conducted by QTC which provide sufficient 
information for the Board to rate the severity of his service 
connected lung disorder.  In addition, the veteran and his 
sister provided hearing testimony in 2008; at the hearing and 
shortly thereafter, additional evidence was provided for the 
file which was accompanied by a waiver.  Accordingly, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Factual Background and Legal Analysis

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected lung disorder, maintaining 
that this disorder is more severe than is reflected by the 
currently assigned rating.  The veteran retired from active 
service in March 2004 after serving over 26 years on active 
duty.  As the issue on appeal involves the initial disability 
rating assigned upon the grant of service connection, the 
focus of review must be on what level of disability is shown 
by the evidence of record for the period of time since 
service separation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  VA 
attempts to determine the extent to which the service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the veteran's favor).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Service connection for sarcoidosis with restrictive lung 
disease was granted in March 2005 rating action at which time 
an initial 10 percent evaluation was assigned effective from 
April 1, 2004, the day following the veteran's retirement 
from service.  The 10 percent rating was assigned under 
Diagnostic Codes 6846-6602 and has remained in effect since 
that time.  

Diagnostic Code 6846 is used for the evaluation of for 
sarcoidosis.  Under Diagnostic Code 6846, a noncompensable 
rating is provided for sarcoidosis manifested by chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control is rated as 60 percent disabling; 
and sarcoidosis with cor pulmonal, cardiac involvement with 
congestive heart failure, or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment 
is rated as 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.

In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic 
bronchitis with pulmonary function test (PFT) showing Forced 
Expiratory Volume at one second (FEV-1) of 71 to 80 percent 
predicted, FEV-1/Forced vital capacity (FVC) of 71 to 80 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted warrants a 10 percent rating; FEV-1 
of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, 
or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent 
rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 
to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating; and 
FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40-percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent 
rating.  

The claim could also be evaluated under the provisions of 
Diagnostic Code 6602 used for evaluating bronchial asthma.  
Under that code, a 10 percent rating is warranted for an FEV-
1 of 71 to 80 percent of predicted, or; an FEV- 1/FVC of 71 
to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
an FEV-1 of 56-70 percent of predicted, or; an FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted for an FEV-
1 of 40 to 55 percent predicted, or an FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted if 
FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is 
less than 40 percent, or; there is more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  

Initially, the Board observes that the veteran's sarcoidosis 
is presently combined for rating purposes with his 
restrictive lung disease.  This is proper as 38 C.F.R. 
§ 4.96(a) provides that ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

The service treatment records (STRs) include an entry dated 
in March 2003 indicating that pulmonary function testing 
(PFT) had revealed progressive airway obstruction; 
sarcoidosis, stage II was diagnosed, which was treated with a 
Prednisone taper.  An entry dated in June 2003 showed that 
PFT revealed FEV1 of 80 percent of predicted value and 
FEV1/FVC of 76 percent, pre-bronchodilator, and FEV1 of 83 
percent of predicted value and FEV1/FVC of 77 percent post-
bronchodilator.  A medication list indicates that from 
January 2004, the veteran's sarcoidosis was being treated 
with Albuterol (daily inhalational) and Fluticasone (inhaled 
corticosteroid), 1 inhalation a day.  

The veteran was examined by QTC in November 2003, at which 
time he gave a medical history of sarcoidosis since 1999, 
treated with inhaled anti-inflammatory medications and oral 
steroid medications.  The veteran reported having symptoms 
including: coughing, shortness of breath, asthma attacks and 
functional impairment manifested by an inability to perform 
strenuous physical activities.  His weight was listed as 180 
pounds.  Pulmonary function testing (PFT) showed evidence of 
mild restriction.  PFT revealed FEV1 of 72 percent of 
predicted value and FEV1/FVC of 79 percent, pre-
bronchodilator, and FEV1 of 91 percent of predicted value and 
FEV1/FVC of 84 percent post-bronchodilator. 

The veteran underwent a private evaluation in December 2004  
He reported that sarcoidosis was identified in about April 
2003 and was treated for 6 months thereafter with Prednisone, 
following which symptoms resolved, but noted on evaluation 
that his symptoms such as shortness of breath and wheezing 
had returned.  Chest X-ray films revealed patchy infiltrates 
of the lungs bilaterally. 

The file contains a private medical statement of Dr. R. dated 
in April 2005, stating that he had been treating the veteran 
for sarcoidosis since December 2004.  The doctor indicated 
that the veteran had a history of sarcoidosis with 
involvement of the pulmonary interstitium and some possible 
degree of residual fibrosis.  Dr. R. described the veteran's 
condition as stable and referenced the results of PFT 
conducted in March 2005 which had revealed a moderate degree 
of restriction with total lung capacity of 65% of predicted 
(without evidence of obstruction).  The doctor commented that 
the veteran's ability to engage in physical activity appeared 
to be restricted secondary to sarcoidosis and restrictive 
lung disease.  The March 2005 evaluation is on file and 
reflects that the veteran's weight was 190 pounds at that 
time.  

The veteran was underwent a second QTC evaluation in April 
2006, at which time he complained of symptoms including 
weight loss (from 190 to 175 pounds in a 2 months period - 
treated with a decrease in Prednisone), night sweats, 
coughing and chest pain on exertion.  On examination, the 
veteran's weight was listed as 198 pounds.  It was noted that 
the veteran was receiving intermittent steroid therapy, about 
12 courses a year, and that the respiratory condition was 
generally treated with steroids, Prednisone and Advair.  PFT 
revealed FEV1 of 79 percent of predicted value and FEV1/FVC 
of 87 percent, pre-bronchodilator, and FEV1 of 88 percent of 
predicted value and FEV1/FVC of 85 percent post-
bronchodilator.  A DLCO was not done.  Sarcoidosis and 
restrictive lung disease were diagnosed.

The veteran and his sister provided testimony at a Board 
hearing conducted in June 2008.  He testified that that he 
experienced occasional flare-ups such as shortness of breath 
and stated that when this occurred he was put back on 
Prednisone, which had most recently occurred 8 months 
earlier.  The veteran indicated that he was being treated by 
Dr. R., a private pulmonologist.  The veteran stated that his 
disability had not increased since last being evaluated in 
April 2006 and that he had no records from his private doctor 
subsequent to January 2007 (already on file).  The veteran's 
sister, a family physician indicated that she had never 
examined the veteran, but observed that a review of his 
records over time revealed some progressive worsening of the 
lung disorder.  

At the hearing, the veteran presented additional evidence 
which was accompanied by a waiver.  Much of this evidence was 
duplicative of that already on file.  However, the additional 
evidence did include a January 2007 record which reflected 
that the veteran weighed 199 pounds and referenced PFT 
results revealing reduced FEV1 and FVC, but increased FEV1 
and FVC ratio.  However, the actual numerical PFT results 
were not provided as part of that report.  Diagnoses of mild 
obstructive airway disease, severe interstitial restriction 
and mild diffusion defect were made.  

In July 2008, the veteran filed additional evidence in 
support of the claim.  This evidence included a June 2008 
letter from an insurance company informing the veteran that 
his application for life insurance had been turned down based 
on medical records showing a history of stage II-III 
sarcoidosis and PFT dated in May 2007 which revealed evidence 
of restricted lung disease in the 60th percentile of 
predicted with diffusion defects and interstitial processes.

The Board has considered clinical records and evaluations 
dated from 2003 forward, as well as the hearing testimony 
from the veteran and his sister and concludes that a higher 
rating is warranted for the veteran's sarcoidosis for the 
entirety of the appeal period extending from April 1, 2004.  
Specifically, the evidence dated throughout the appeal period 
reveals that the veteran's service connected sarcoidosis with 
restrictive lung disease has been productive of pulmonary 
involvement with persistent symptoms requiring the use of 
chronic low dose (maintenance) or intermittent 
corticosteroids since at early 2004.  Because the current 
evidence reflects that sarcoidosis is manifested by pulmonary 
involvement and the need for corticosteroids, the criteria 
for a 30 percent evaluation have been met under Diagnostic 
Code 6846. 

However, the Board observes that the criteria for the 
assignment of a 60 percent have not been met for any portion 
of the appeal period under any of the potentially applicable 
rating criteria.  In this regard, there is no indication in 
any of the clinical information on file which reflects that 
treatment of sarcoidosis with pulmonary involvement requires 
systemic high dosages of (therapeutic) corticosteroids for 
control.  To the extent that flare-ups require the 
occasional/intermittent use of corticosteroids - this has not 
been described in terms of requiring the systemic use of 
abnormally high dosages of corticosteroids and as such a 60 
percent evaluation is not warranted.  Similarly the criteria 
for a 100 percent evaluation have not been met.  The clinical 
evidence includes no indication that the veteran's 
sarcoidosis presents itself with cor pulmonal, or cardiac 
involvement with congestive heart failure, or that 
progressive pulmonary disease is accompanied by symptoms of 
fever, night sweats, and weight loss despite treatment.  
Pulmonary disease was shown upon QTC examination of 2006 and 
at that time, the veteran described symptoms of weight loss 
and night sweats; however, the Board can find no further 
reference to such symtomatology and records clearly reflect 
that the weight loss to 175 pounds referenced in that report 
was clearly a temporary condition which resolved with a 
change in treatment, inasmuch as the veteran's weight upon 
examination in 2006 was 198 pounds.  Accordingly, the 
criteria for an evaluation in excess of 30 percent evaluation 
are not met under Diagnostic Code 6846.

Additionally, as summarized herein, pulmonary function tests 
have also not yielded results that meet or approximate the 
criteria for an evaluation in excess of 30 percent under 
Diagnostic Code 6600.  None of the PFT results on file have 
shown FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 
55 percent, DLCO (SB) of 40 to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), so as to warrant a 60 percent 
rating under code 6600.  

Similarly the results of PFT conducted from 2003 forward fail 
to meet or approximate the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 6602.  Again, none 
of the PFT results on file have shown FEV-1 of 40 to 55 
percent predicted, or an FEV-1/FVC of 40 to 55 percent.  
There is no indication that the veteran's service connected 
lung condition requires at least monthly visits to a 
physician for required care of exacerbations; the clinical 
records fail to show such frequency and in hearing testimony 
provided in 2008, the veteran reported that generally he was 
treated bi-annually.  Finally there is no indication in the 
clinical records that the veteran's lung disorder requires 
intermittent (at least three per year) courses of systemic 
(oral or parenteral - not inhalational) corticosteroids.  The 
2006 examination report contains a reference to 12 courses of 
steroid therapy a year; however, the type of steroid was not 
identified, nor do the clinical records reflect steroid use 
with such frequency.  Moreover, the veteran himself reported 
in June 2008 his last flare-up of the lung condition 
requiring the use of Prednisone had occurred 8 months 
earlier.  As such, the Board cannot conclude that the 
veteran's lung disorder has required steroid use in the 
manner and of such frequency as specified in the 
aforementioned rating criteria.  

Accordingly, the weight of the supports the assignment of a 
30 percent schedular evaluation as rated under diagnostic 
code 6846 for the entirety of the appeal period, extending 
from April 1, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether an extra-schedular 
evaluation is warranted in this case in light of the 
veteran's reports of limitation of physical activities due to 
his lung condition.  In a recent case, the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Ratings have been assigned, both by the RO and in 
this decision by the Board, that contemplate the disability 
and symptomatology of the manifestations of the veteran's 
disability resulting from sarcoidosis with restrictive lung 
disease.  There are no manifestations of the veteran's lung 
disorder that have not contemplated by the rating schedule 
and assigned an adequate evaluation based on evidence showing 
the symptomatology and/or disability.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.

ORDER

An evaluation of 30 percent for sarcoidosis and restrictive 
lung disease is granted effective from April 1, 2004, subject 
to the law and regulations governing payment of monetary 
benefits.  

REMAND

As to the service connection claim for a left knee 
disability, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

A brief review of the facts reflects that the veteran had 
more than 26 years of active service extending from 1977 
until his retirement in March 2004.  Post-service records 
reflect that the veteran was seen with complaints of left 
knee pain in November 2005 and January 2006; shortly 
thereafter in March 2006, MRI studies revealed a torn lateral 
meniscus. 

Clinical evidence reflects that the veteran gave a history of 
incurring injuries to the knee during service in 1984 in 
airborne school following a parachute jump; in 1999 when he 
fell on the left knee and hit it on a brick, and again in 
2000, the circumstances of which are unclear.  The service 
treatment records (STRs) do not include any documentation of 
knee injuries nor include any diagnosed knee disorder.  When 
evaluated by QTC in November 2003 prior to discharge from 
service, the veteran had full range of motion of the left 
knee and X-ray films of the left knee were normal with no 
evidence of fracture or arthritic changes.   

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The evidence of record includes a currently diagnosed knee 
disability.  The veteran has also provided statements and 
testimony to the effect that he experienced left knee 
injuries in service and experienced episodic swelling and 
pain in service and subsequent to discharge.  Lay evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  As such, although undocumented, the veteran's 
statements and testimony to the effect that he sustained at 
least 2 left knee injuries during service, one of which was 
resulted from a parachute jump, as well as his reports of 
knee symptomatology in service and after discharge are 
considered to be credible.  Accordingly, the Board finds that 
a medical opinion is necessary in order to address the 
question of whether the veteran's currently claimed left knee 
disorder is causally related to service. See 38 C.F.R. § 
3.310(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that an examination is necessary when the record 
indicates that a current disability may be associated with a 
service-connected disability).

The Board also observes that additional evidence which may be 
pertinent to the left knee claim has been presented for the 
record subsequent to the issuance of the October 2006 
Statement of the Case.  Although, this evidence was 
accompanied by a waiver, as the claim is being remanded, this 
evidence should be considered in conjunction with the claim, 
following which a Supplemental Statement of the Case should 
be issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records of treatment relating to 
the left knee dated subsequent to January 
2006, having received the necessary 
information from the veteran regarding his 
treatment sources and any necessary 
release form(s).  If any requested records 
are not available, or if the search for 
any such records otherwise yields negative 
results, that fact should be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  After any additional evidence has been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature, 
onset and etiology of any left knee 
disorder found to be present.  Provide the 
examiner with the claims file.  All 
necessary special studies or tests are to 
be accomplished.  The examiner is to 
review the claims folder.

The examiner must express an opinion as to 
whether it is at least as likely as not 
that the veteran currently has a left knee 
disorder which had its onset during his 
period of service extending from September 
1977 to March 2004.  In doing so, the 
examiner is advised that the veteran has 
provided credible information regarding 
left knee injuries sustained in-service, 
including as caused by a parachute jump in 
1984 and due to a fall in 1999, and has 
reported of a continuity of occasional 
left knee symptoms, including pain and 
swelling during service and thereafter.  
Specific diagnoses of any currently 
manifested left knee disorders should be 
made.  The examiner must provide a 
complete rationale for all conclusions 
reached in a legible report.

3.  When the development requested has 
been completed, the claim should be review 
on the merits by the RO, to include 
consideration of all evidence added to the 
file since the issuance of the SOC in 
October 2006.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


